CITIBANK, N.A. CITIBANK CREDIT CARD ISSUANCE TRUST / CITIBANK CREDIT CARD MASTER TRUST I For the Due Period Ending April 25, 2013 This Report relates to the Due Period ending April 25, 2013 and the related Payment Dates for the Notes. A. Information Regarding the Master Trust portfolio (1) 1. Portfolio Yield for the Collateral Certificate 15.07% Yield Component 18.18% Credit Loss Component 3.11% 2. New Purchase Rate 22.17% 3. Total Payment Rate 22.79% 4. Principal Payment Rate 21.73% 5. Aggregate Amount of Receivables in the Trust : Principal Receivables Beginning of Due Period $ 36,279,876,072 Principal Receivables Average $ 36,064,481,258 Principal Receivables Lump Sum Addition/(Removal) $ 0 Principal Receivables End of Due Period $ 36,010,753,552 Finance Charge Receivables - End of Due Period $ 63,910,064 6. Delinquencies (Aggregate outstanding balances in the Accounts that were delinquent by the time periods listed below as of the close of business of the month preceding the Payment Dates, as a percentage of aggregate Receivables as of the last day of the Due Period) : Current $ 34,668,525,078 5-34 days delinquent $ 636,458,673 35-64 days delinquent $ 202,317,690 65-94 days delinquent $ 166,378,144 95-124 days delinquent $ 147,872,034 125-154 days delinquent $ 122,171,831 155-184 days delinquent $ 118,316,816 Current 96.14% 5-34 days delinquent 1.76% 35-64 days delinquent 0.56% 65-94 days delinquent 0.46% 95-124 days delinquent 0.41% 125-154 days delinquent 0.34% 155-184 days delinquent 0.33% Page 1 (1) Beginning with the May 2013 due period, system enhancements will provide management with new financial reporting on trust data that will impact the allocation of the total receivable balances between Principal Receivables and Finance Charges Receivables reported on the monthly 10-D. The impact of the adjustment will result in an increase in the amount of total Finance Charge Receivables and a corresponding decrease in the amount of total Principal Receivables reported on the monthly 10-D. Had this system enhancement been in place for the March Due Period, it would have resulted in an increase of approximately $345 million in the amount of total Finance Charge Receivables reported in the April, 2013 10-D (and a corresponding decrease in the amount of total Principal Receivables reported in that 10-D), which approximates the difference between the amount of Finance Charge Receivables reported in the CCCIT 8-K filed with the SEC on April 17, 2013 ($408.9 Million) and the amount of total Finance Charge Receivables reported in the April, 2013 10-D ($63.9 Million). The aforementioned enhancements and resulting changes had no material impact on the current or past portfolio performance or characteristics of the Citibank Credit Card Master Trust. Page 2 CITIBANK, N.A. CITIBANK CREDIT CARD ISSUANCE TRUST / CITIBANK CREDIT CARD MASTER TRUST I For the Due Period Ending April 25, 2013 Current Due Current Due Period on an Period on a Actual Basis (1) Standard Basis (1) B. Information Regarding the Collateral Certificate (Percentage Basis) 1. Portfolio Yield 15.07% 15.07% 2. Weighted Average Interest Rate (2) 2.29% 2.29% 3. Weighted Average Investor Fee Rates Fixed Servicing Fee 0.37% 0.37% Others 0.00% 0.00% 4. Surplus Finance Charge Collections 12.41% 12.41% 5. Surplus Finance Charge Collections For Purposes of Funding Class C Reserve Account 11.43% 11.43% 6. Required Surplus Finance Charge Amount 0.00% 0.00% 7. Aggregate Surplus Finance Charge Amount 12.41% 12.41% minus Required Surplus Finance Charge Amount C1. Information Regarding the Collateral Certificate (Dollars Basis) 1. Total Investor Collections $ 4,460,575,122 $ 4,460,575,122 Principal Collections $ 4,173,831,183 $ 4,173,831,183 Finance Charge Collections $ 286,743,939 $ 286,743,939 2. Investor Default Amount $ 49,108,269 $ 49,108,269 3. Targeted Deposit to Interest Funding Account (3) $ 36,451,015 $ 36,451,015 4. Investor Monthly Fees Fixed Servicing Fees $ 5,922,137 $ 5,922,137 Others $ 0 $ 0 5. Surplus Finance Charge Collections $ 195,262,518 $ 195,262,518 6. Required Surplus Finance Charge Collections $ 0 $ 0 7. Aggregate Surplus Finance Charge Amount $ 195,262,518 $ 195,262,518 minus Required Surplus Finance Charge Amount (1) Values for "Current Due Period on an Actual Basis" reflect, in the case of a first due period close of a tranche of Notes, activity from the close date until the first due period end, or, as in the case of Targeted Deposit to Interest Funding Account and certain fees, until the first Monthly Interest Date. Values for "Current Due Period on a Standard Basis" reflect activity for the entire current period, as if all Notes had already been outstanding prior to the first day of such period. All percents are based on actual cash revenue or expense for the period, converted to an annualized percent using day count appropriate for the item, either 30/360, actual/360, or actual/actual. Depending on the item, cash expenses may accrue from March 27, 2013 to April 25, 2013, 30 days, or April 8 , 2013 to May 6 , 2013, 29 days (standard basis). (2) Defined in the definition section of the Indenture (3) Referenced in sections 501 and 503 of the Indenture Page 3 CITIBANK, N.A. CITIBANK CREDIT CARD ISSUANCE TRUST / CITIBANK CREDIT CARD MASTER TRUST I For the Due Period Ending April 25, 2013 C2. Information Regarding the Series 2009 Credit Card Participation Certificate* 1. Series 2009 Invested Amount as of the end of the Due Period** . $1,472,912,341 2. Required Subordinated Amount as of the end of the Due Period** $1,472,912,341 3. Series 2009 Reallocated Principal Collections for the current Due Period*** $ 0 4. Series 2009 Reallocated Principal Collections for all prior Due Periods $ 0 * The Series 2009 Credit Card Participation Certificate, issued on May 1, 2009, provides credit enhancement to the Collateral Certificate. For more information, see Form 8-Ks filed with the SEC on May 5, 2009 and July 10, 2012 by Citibank Credit Card Issuance Trust. ** The Series 2009 Invested Amount and Required Subordinated Amount are variable, and each amount currently equals 7.66865% of the Invested Amount of the Collateral Certificate. *** This amount is included in Finance Charge Collections for the Collateral Certificate. See Section C1, line item 1 on Preceding Page. Page 4 CITIBANK, N.A. CITIBANK CREDIT CARD ISSUANCE TRUST / CITIBANK CREDIT CARD MASTER TRUST I For the Due Period Ending April 25, 2013 D. Information Regarding Notes of Citiseries (Aggregate Basis) 1a. Class A Outstanding Dollar Principal Amount $16,740,931,344 For all Classes except Class 2001-A3 (Dakota) $16,740,931,344 For Class 2001-A3 (Dakota) $ 0 1b. Class B Outstanding Dollar Principal Amount $ 1,057,000,000 1c. Class C Outstanding Dollar Principal Amount $ 1,409,000,000 2a. Targeted Deposit to Class A Interest Funding Account $ 33,591,581 2b. Targeted Deposit to Class B Interest Funding Account $ 494,447 2c. Targeted Deposit to Class C Interest Funding Account $ 2,364,987 3a. Balance in the Class A Interest Funding Account $ 129,709,159 3b Balance in the Class B Interest Funding Account $ 494,447 3c Balance in the Class C Interest Funding Account $ 7,708,737 4a. Targeted Deposit to Class A Principal Funding Account $ 0 4b. Targeted Deposit to Class B Principal Funding Account $ 0 4c. Targeted Deposit to Class C Principal Funding Account $ 0 5a. Balance in the Class A Principal Funding Account $ 0 5b. Balance in the Class B Principal Funding Account $ 0 5c. Balance in the Class C Principal Funding Account $ 0 6. Targeted Deposit to Class C Reserve Account $ 0 7. Balance in the Class C Reserve Account $ 0 Data Applicable to all Classes Except 2001-A3 (Dakota) 8a. Maximum enhancement amount available to Outstanding Class A Notes from Class B Notes $ 1,001,594,855 8b. As a Percentage of Class A Outstanding Dollar Principal Amount 5.98291% 8c. Maximum enhancement amount available to Outstanding Class A Notes from Class C Notes $ 1,335,459,249 8d. As a Percentage of Class A Outstanding Dollar Principal Amount 7.97721% 8e. Maximum enhancement amount available to Outstanding Class B Notes from Class C Notes $ 1,409,333,298 8f. As a Percentage of Class B Outstanding Dollar Principal Amount 133.33333% Data Applicable only to Class 2001-A3 (Dakota) 9a. Maximum enhancement amount available to Outstanding Class 2001-A3 Notes (Dakota) from Class C Notes $ 0 9b. As a Percentage of Class 2001-A3 Notes (Dakota) Outstanding Dollar Principal Amount 0% 9c. Maximum enhancement amount available to Outstanding Class 2001-A3 Notes (Dakota) from Class B Notes $ 0 9d. As a Percentage of Class 2001-A3 Notes (Dakota) Outstanding Dollar Principal Amount 0% Page 5 CITIBANK, N.A. CITIBANK CREDIT CARD ISSUANCE TRUST / CITIBANK CREDIT CARD MASTER TRUST I For the Due Period Ending April 25, 2013 Data Applicable to all Classes 10a. Reduction in the Class A Nominal Liquidation Amount resulting from an allocation of Investor Charge-Offs $ 0 10b. Reduction in the Class B Nominal Liquidation Amount resulting from an allocation of Investor Charge-Offs or a reallocation of Principal Collections to pay interest on Class A Notes $ 0 10c. Reduction in the Class C Nominal Liquidation Amount resulting from an allocation of Investor Charge-Offs or a reallocation of Principal Collections to pay interest on Class A or Class B Notes . $ 0 11a. Reimbursement of Class A Nominal Liquidation Amount $ 0 11b. Reimbursement of Class B Nominal Liquidation Amount $ 0 11c. Reimbursement of Class C Nominal Liquidation Amount $ 0 E. Information Regarding Distributions to Noteholders of Citiseries (Aggregate Basis) 1a. The total amount of the distribution to Class A Noteholders on the applicable Payment Dates $ 18,108,280 1b. The total amount of the distribution to Class B Noteholders on the applicable Payment Dates $ 494,447 1c. The total amount of the distribution to Class C Noteholders on the applicable Payment Dates $ 771,237 2a. The amount of the distribution set forth in item 1(a) above in respect of principal on the Class A Notes $ 0 2b. The amount of the distribution set forth in item 1(b) above in respect of principal on the Class B Notes $ 0 2c. The amount of the distribution set forth in item 1(c) above in respect of principal on the Class C Notes $ 0 3a. The amount of the distribution set forth in item 1(a) above in respect of interest on the Class A Notes $ 18,108,280 3b. The amount of the distribution set forth in item 1(b) above in respect of interest on the Class B Notes $ 494,447 3c. The amount of the distribution set forth in item 1(c) above in respect of interest on the Class C Notes $ 771,237 4a. The amount, if any, by which the Adjusted Outstanding Dollar Principal Amount of the Class A Notes exceeds the Class A Nominal Liquidation Amount as of the Record Date with respect to the applicable Payment Dates $ 0 4b. The amount, if any, by which the Adjusted Outstanding Dollar Principal Amount of the Class B Notes exceeds the Class B Nominal Liquidation Amount as of the Record Date with respect to the applicable Payment Dates $ 0 4c. The amount, if any, by which the Adjusted Outstanding Dollar Principal Amount of the Class C Notes exceeds the Class C Nominal Liquidation Amount as of the Record Date with respect to the applicable Payment Dates $ 0 Page 6 CITIBANK, N.A. CITIBANK CREDIT CARD ISSUANCE TRUST / CITIBANK CREDIT CARD MASTER TRUST I For the Due Period Ending April 25, 2013 F. Information Regarding Notes of Citiseries (The information reported is for the Due Period ending April 25, 2013 and giving effect to all deposits, allocations, reallocations and payments to be made in the month after the end of this Due Period.) (Individual Tranche Basis) 1a. Outstanding Dollar Principal Amount, Interest Payments and Deposits to Interest Funding Sub-Accounts Class/ Outstanding Monthly Targeted Actual Cumulative Interest Interest Tranche Dollar Accretion Deposit to Deposit to Shortfall Funding Payment Principal the the In Interest Sub-Account On Payment Amount Interest Interest Funding Balance(2) Date(3) Funding Funding Sub-Account Account(1) Account Class 2002-A4 603,850,000.00 0.00 219,041.56 219,041.56 0.00 0.00 219,041.56 Class 2003-A10 500,000,000.00 0.00 169,770.83 169,770.83 0.00 9,895,833.35 0.00 Class 2003-A7 650,000,000.00 0.00 247,563.33 247,563.33 0.00 8,991,666.68 0.00 Class 2003-C4 300,000,000.00 0.00 1,250,000.00 1,250,000.00 0.00 6,250,000.00 0.00 Class 2004-A8 750,000,000.00 0.00 217,875.00 217,875.00 0.00 15,312,500.00 0.00 Class 2005-A1 338,581,344.17 0.00 89,159.75 89,159.75 0.00 0.00 258,563.28 Class 2005-A2 875,000,000.00 0.00 229,541.67 229,541.67 0.00 7,072,916.66 0.00 Class 2005-A5 200,000,000.00 0.00 47,008.89 47,008.89 0.00 3,791,666.65 0.00 Class 2005-A9 500,000,000.00 0.00 128,061.11 128,061.11 0.00 0.00 12,750,000.00 Class 2005-C1 75,000,000.00 0.00 343,750.00 343,750.00 0.00 687,500.00 0.00 Class 2005-C2 175,000,000.00 0.00 97,591.67 97,591.67 0.00 0.00 97,591.67 Class 2006-A3 750,000,000.00 0.00 3,312,500.00 3,312,500.00 0.00 6,625,000.00 0.00 Class 2006-A7 1,000,000,000.00 0.00 4,463,858.33 4,463,858.33 0.00 576,280.56 0.00 Class 2006-A8 1,000,000,000.00 0.00 4,171,666.67 4,171,666.67 0.00 264,250.00 0.00 Class 2007-A11 1,143,500,000.00 0.00 714,973.38 714,973.38 0.00 0.00 714,973.38 Class 2007-A3 665,000,000.00 0.00 272,816.25 272,816.25 0.00 17,040,625.00 0.00 Class 2007-A4 15,000,000.00 0.00 6,626.25 6,626.25 0.00 13,473.38 0.00 Class 2007-A8 1,750,000,000.00 0.00 8,239,583.33 8,239,583.33 0.00 16,479,166.66 0.00 Class 2007-A9 500,000,000.00 0.00 283,208.33 283,208.33 0.00 0.00 283,208.33 Class 2008-A1 900,000,000.00 0.00 4,012,500.00 4,012,500.00 0.00 12,037,500.00 0.00 Class 2008-A2 1,850,000,000.00 0.00 2,080,016.67 2,080,016.67 0.00 0.00 2,080,016.67 Class 2008-A6 1,150,000,000.00 0.00 1,251,506.67 1,251,506.67 0.00 0.00 1,251,506.67 Class 2008-A7 450,000,000.00 0.00 550,970.00 550,970.00 0.00 0.00 550,970.00 Class 2009-A4 650,000,000.00 0.00 2,654,166.67 2,654,166.67 0.00 13,270,833.35 0.00 Class 2012-A1 500,000,000.00 0.00 229,166.67 229,166.67 0.00 229,166.67 0.00 Class 2012-B2 600,000,000.00 0.00 299,811.67 299,811.67 0.00 0.00 299,811.67 Class 2012-C2 430,000,000.00 0.00 369,981.56 369,981.56 0.00 0.00 369,981.56 Class 2013-B1 457,000,000.00 0.00 194,635.03 194,635.03 0.00 0.00 194,635.03 Class 2013-C1 429,000,000.00 0.00 303,664.08 303,664.08 0.00 0.00 303,664.08 Total 19,206,931,344.17 0.00 36,451,015.37 36,451,015.37 0.00 118,538,378.96 19,373,963.90 (1) Referenced in sections 501 and 503 of the Indenture (2) The Interest Funding Sub-Account Balance reflects the Trust Targeted Deposit to the Interest Funding Account and net settlement of any U.S. dollar-denominated swap. (3) For Notes denominated in US dollars this column represents the Note coupon payment to investors on the related Payment Date. For Notes not denominated in U.S. dollars this column represents the currency swap payment to the counterparty on the related Swap Payment Date. CITIBANK, N.A. CITIBANK CREDIT CARD ISSUANCE TRUST / CITIBANK CREDIT CARD MASTER TRUST I For the Due Period Ending April 25, 2013 1b. Outstanding Dollar Principal Amount and Investor Interest Payments Class/ Outstanding Investor Investor Payment Monthly Investor's Investor's SWAP Expected Legal Tranche Dollar Interest Interest Date(1) Interest Current Interest Yes/ Principal Maturity Principal Rate PMT Accrual Period PMT On Pmt No Payment Date Amount Fixed/ Frequency Period Interest Date (2) Date Floating (3) Rate Class 2002-A4 603,850,000.00 Floating Monthly 7 8 - 7 0.45030 219,041.56 No 06/09/2014 06/07/2016 Class 2003-A10 500,000,000.00 Floating Jun, Dec 10 10 - 10 0.40745 0.00 Yes 12/10/2013 12/10/2015 Class 2003-A7 650,000,000.00 Floating Jan, Jul 7 8 - 7 0.47280 0.00 Yes 07/07/2015 07/07/2017 Class 2003-C4 300,000,000.00 Fixed Jun, Dec 10 10 - 10 5.00000 0.00 No 06/10/2013 06/10/2015 Class 2004-A8 750,000,000.00 Floating Jun, Dec 10 10 - 10 0.34860 0.00 Yes 12/10/2014 12/12/2016 Class 2005-A2 875,000,000.00 Floating Mar, Sep 10 10 - 10 0.31480 0.00 Yes 03/10/2015 03/10/2017 Class 2005-A5 200,000,000.00 Floating Jun, Dec 20 22 - 20 0.30220 0.00 Yes 06/22/2015 06/20/2017 Class 2005-A9 500,000,000.00 Floating May, Nov 20 22 - 20 0.32930 12,750,000.00 Yes 11/20/2015 11/20/2017 Class 2005-C1 75,000,000.00 Fixed Mar, Sep 24 24 - 24 5.50000 0.00 No 03/24/2015 03/24/2017 Class 2005-C2 175,000,000.00 Floating Monthly 24 24 - 24 0.66920 97,591.67 No 03/24/2015 03/24/2017 Class 2006-A3 750,000,000.00 Fixed Mar, Sep 15 15 - 15 5.30000 0.00 No 03/15/2016 03/15/2018 Class 2006-A7 1,000,000,000.00 Fixed Mar, Jun, Sep, Dec 15 15 - 15 5.35663 0.00 Yes 12/15/2016 12/17/2018 Class 2006-A8 1,000,000,000.00 Fixed Apr, Jul, Oct, Jan 15 15 - 15 5.00600 0.00 Yes 12/15/2016 12/17/2018 Class 2007-A11 1,143,500,000.00 Floating Monthly 10 10 - 10 0.75030 714,973.38 No 01/12/2015 01/10/2017 Class 2007-A3 665,000,000.00 Floating Jun, Dec 15 15 - 15 0.49230 0.00 Yes 06/15/2037 06/15/2039 Class 2007-A4 15,000,000.00 Floating Sep, Dec, Mar, Jun 15 15 - 15 0.53010 0.00 No 06/15/2037 06/15/2039 Class 2007-A8 1,750,000,000.00 Fixed Mar, Sep 20 20 - 20 5.65000 0.00 No 09/20/2017 09/20/2019 Class 2007-A9 500,000,000.00 Floating Monthly 17 17 - 17 0.67970 283,208.33 No 10/17/2017 10/17/2019 Class 2008-A1 900,000,000.00 Fixed Feb, Aug 7 7 - 7 5.35000 0.00 No 02/07/2018 02/07/2020 Class 2008-A2 1,850,000,000.00 Floating Monthly 23 23 - 23 1.34920 2,080,016.67 No 01/23/2018 01/23/2020 Class 2008-A6 1,150,000,000.00 Floating Monthly 20 22 - 20 1.39920 1,251,506.67 No 05/20/2015 05/22/2017 Class 2008-A7 450,000,000.00 Floating Monthly 20 22 - 20 1.57420 550,970.00 No 05/21/2018 05/20/2020 Class 2009-A4 650,000,000.00 Fixed Jun, Dec 23 23 - 23 4.90000 0.00 No 06/23/2014 06/23/2016 Class 2012-A1 500,000,000.00 Fixed April, October 7 7 - 7 0.55000 0.00 No 11/07/2014 10/10/2017 Total 16,952,350,000.00 17,947,308.28 (1) If the Payment Date is not a Business Day, then the Payment Date will be the succeeding Business Day. (2) The record date for payment of the notes is the last day of the month before the related payment date. (3) For a newly issued class of notes, interest begins to accrue on the issuance date of that class. 2a. Principal Payments and Deposits to Principal Funding Sub-Accounts for all Deals except 2001-A3 (Dakota) Class/Tranche Targeted Actual Cumulative Principal Principal Principal Principal Shortfall in Funding Payment On Monthly Monthly Principal Sub-Account Payment Date Deposit Deposit Funding Balance Sub-Account Nothing to report for this period. 2b. Principal Payments and Deposits to Principal Funding Sub-Accounts for 2001-A3 (Dakota) only Class/Tranche Targeted Actual Cumulative Principal Principal Principal Principal Shortfall in Funding Payment On Monthly Monthly Principal Sub-Account Payment Date Deposit Deposit Funding Balance Sub-Account Nothing to report for this period. Page 7 CITIBANK, N.A. CITIBANK CREDIT CARD ISSUANCE TRUST / CITIBANK CREDIT CARD MASTER TRUST I For the Due Period Ending April 25, 2013 3a. Funding the Class 'C' Reserve Sub-Accounts 1) 3 Month Average Surplus Finance Charge Collections for purposes of Funding the Class C Reserve Sub-Accounts 10.97% 2) Is the 3 Month Average Surplus Finance Charge Collections for purposes of Funding the Class C Reserve Sub-Accounts less than or equal to 4.50% No 3b. Deposits to and Withdrawals from Class C Reserve Sub-Accounts Class/Tranche Targeted Class C Actual Withdrawals Class C Cumulative Deposit to Reserve Deposit to from Class C Reserve Shortfall in Class C Sub-Account Class C Reserve Sub-Account Class C Reserve Ending Reserve Sub-Account Ending Reserve Sub-Account Balance as of Sub-Account Balance Sub-Account Prior Due Period Nothing to report for this period. Page 8 CITIBANK, N.A. CITIBANK CREDIT CARD ISSUANCE TRUST / CITIBANK CREDIT CARD MASTER TRUST I For the Due Period Ending April 25, 2013 3c. Actual Deposits by Source to Class C Reserve Sub-Accounts Class/Tranche Surplus Withdrawals Total Required Total Finance Treated as Finance Finance Funding resulting Actual Charge Charge Collections Charge From New Deposits Collections Collections Issuance of Notes Nothing to report for this period. Page 9 CITIBANK, N.A. CITIBANK CREDIT CARD ISSUANCE TRUST / CITIBANK CREDIT CARD MASTER TRUST I For the Due Period Ending April 25, 2013 3d. Withdrawals from Class C Reserve Sub-Accounts Class/Tranche Release of Funds Release of funds in In excess of Class C Reserve Total Targeted Sub-Account Actual Amount Due to Maturity Utilization Withdrawals Nothing to report for this period. 4. Maximum Enhancement Amount Available to Class A Notes; Class A Usage of Class B and Class C Subordinated Amounts Class/Tranche Maximum Maximum Class A Class A Cumulative Cumulative Enhancement Enhancement Usage of Usage of Class A Class A Amount Amount Class B Class C Usage of Usage of Available Available Subordinated Subordinated Class B Class C from Class from Class Amount for Amount for Subordinated Subordinated B Notes C Notes this Due this Due Amount Amount Period Period Class 2002-A4 36,127,802.04 48,170,382.59 Class 2003-A10 29,914,550.00 39,886,050.00 Class 2003-A7 38,888,915.00 51,851,865.00 Class 2004-A8 44,871,825.00 59,829,075.00 Class 2005-A1 20,257,017.10 27,009,344.85 Class 2005-A2 52,350,462.50 69,800,587.50 Class 2005-A5 11,965,820.00 15,954,420.00 Class 2005-A9 29,914,550.00 39,886,050.00 Class 2006-A3 44,871,825.00 59,829,075.00 Class 2006-A7 59,829,100.00 79,772,100.00 Class 2006-A8 59,829,100.00 79,772,100.00 Class 2007-A11 68,414,575.85 91,219,396.35 Class 2007-A3 39,786,351.50 53,048,446.50 Class 2007-A4 897,436.50 1,196,581.50 Class 2007-A8 104,700,925.00 139,601,175.00 Class 2007-A9 29,914,550.00 39,886,050.00 Class 2008-A1 53,846,190.00 71,794,890.00 Class 2008-A2 110,683,835.00 147,578,385.00 Class 2008-A6 68,803,465.00 91,737,915.00 Class 2008-A7 26,923,095.00 35,897,445.00 Class 2009-A4 38,888,915.00 51,851,865.00 Class 2012-A1 29,914,550.00 39,886,050.00 Total 1,001,594,855.48 1,335,459,249.28 Page 10 CITIBANK, N.A. CITIBANK CREDIT CARD ISSUANCE TRUST / CITIBANK CREDIT CARD MASTER TRUST I For the Due Period Ending April 25, 2013 5. Maximum Enhancement Amount Available to Class B Notes; Class B Usage of Class C Subordinated Amounts Class/Tranche Maximum Enhancement Class B Usage of Cumulative Class B Amount Available from Class C Subordinated Usage of Class C Class C Notes Amount for this Due Subordinated Amount Period Class 2012-B2 799,999,980.00 Class 2013-B1 609,333,318.10 Total 1,409,333,298.10 6. Reductions of and Reimbursements to Nominal Liquidation Amount Class/Tranche Reduction Reduction Cumulative Cumulative Reimbursements Resulting from Resulting from Reduction Reduction of prior an Allocation from a Resulting from Resulting from reductions of of Investor Reallocation an Allocation an Reallocation Nominal Charge-offs of Principal of Investor of Principal Liquidation for this Due Collections Charge-offs Collections to Amount for Period to pay (net of pay interest on this Due interest on Reimbursements) senior classes Period senior of Notes (net of classes of Reimbursements) Notes for this Due Period Nothing to report for this period. 7. Excess Spread/Early Redemption Event Trigger 1) 3 Month Average Surplus Finance Charge Collections 11.93% 2) Is the 3 Month Average Surplus Finance Charge Collections greater than 0.00% Yes Page 11 IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Report this 15th day of May, 2013. CITIBANK, N.A. As Managing Beneficiary of Citibank Credit Card Issuance Trust and As Servicer of Citibank Credit Card Master Trust I By: /s/ Eric J Lundin Name: Eric J Lundin Title: Authorized Representative Page 11
